Case 1:19-cr-00035-TSK-MJA Document 30 Filed 11/26/19 Page 1 of 2 PageID #: 148




                       IN THE UNITED STATES DISTRIC COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

                 Plaintiff,

 v.                                                        CRIMINAL NO. 1:19CR35
                                                                (Judge Kleeh)

 QUIONTE CRAWFORD,
          Defendant.

                                    NOTICE OF APPEAL

        NOTICE IS HEREBY GIVEN that the defendant in the above-captioned case, Quointe

 Crawford, by his counsel, Matthew S. Delligatti, hereby appeals to the United States Court of

 Appeals for the Fourth Circuit from the judgment of the United States District Court entered on

 November 25, 2019.

        The defendant, being without funds and previously having been deemed indigent under the

 provisions of the Criminal Justice Act, respectfully requests the appointment of counsel to

 prosecute this appeal.

 Dated: November 26, 2019                   Respectfully submitted,

                                            QUIONTE CRAWFORD
                                            Defendant,
                                            By Counsel.

                                           /s/Matthew S. Delligatti
                                           Matthew S. Delligatti, Esq.
                                           WV State Bar No. 11625
                                           Kettering Delligatti Law Offices, PLLC
                                           P.O. Box 942
                                           Fairmont, WV 26554
                                           Phone: (304) 363-0444
                                           Fax: (304) 363-0443
                                           Email: matt.kdlaw@gmail.com
                                           Counsel for Defendant
                                          Page 1 of 2
Case 1:19-cr-00035-TSK-MJA Document 30 Filed 11/26/19 Page 2 of 2 PageID #: 149




                       IN THE UNITED STATES DISTRIC COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

                 Plaintiff,

 v.                                                          CRIMINAL NO. 1:19CR35
                                                                  (Judge Kleeh)

 QUIONTE CRAWFORD,
          Defendant.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of November, 2019, I electronically filed the forgoing

 “Notice of Appeal” was electronically filed with the Clerk of the Court using the CM/ECF system,

 which will send the filing to the United States of America and all co-defendants’ counsel.



                                              /s/Matthew S. Delligatti
                                              Matthew S. Delligatti, Esq.
                                              Counsel for Defendant




                                            Page 2 of 2
